Name: COMMISSION REGULATION (EC) No 2144/97 of 30 October 1997 amending Regulation (EC) No 2993/94 fixing the aid for the supply of milk products to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: trade;  regions of EU Member States;  processed agricultural produce;  cooperation policy
 Date Published: nan

 3i . io . 97 ran Official Journal of the European Communities L 297/95 COMMISSION REGULATION (EC) No 2144/97 of 30 October 1997 amending Regulation (EC) No 2993/94 fixing the aid for the supply of milk products to the Canary Islands under the arrangements provided for in Articles 2 to 4 of Council Regulation (EEC) No 1601/92 products (7), fixes the refunds on those products; whereas the Annex to Regulation (EC) No 2993/94 should be adapted to take account of those adjustments; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EC) No 2790/94 (3), as amended by Regulation (EC) No 2883/94 (4), lays down in particular the detailed rules for the application of the specific arrangements for the supply of certain agricul ­ tural products to the Canary Islands; Whereas Commission Regulation (EC) No 2993/94 (5), as last amended by Regulation (EC) No 1880/97 (*), fixed the amount of aid for milk products; Whereas Commission Regulation (EC) No 2142/97 of 30 October 1997 fixing the export refunds on milk and milk HAS ADOPTED THIS REGULATION: Article 1 The Annex to amended Regulation (EC) No 2993/94 is hereby replaced by the Annex hereto . Article 2 This Regulation shall enter into force on 31 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 173, 27. 6 . 1992, p. 13 . (2) OJ L 320 , 11 . 12 . 1996, p. 1 . (3) OJ L 296, 17. 11 . 1994, p . 23 . (&lt;) OJ L 304, 29 . 11 . 1994, p. 18 . (s) OJ L 316, 9 . 12. 1994, p . 11 . (6) OJ L 265, 27. 9 . 1997, p. 55. Q See page 81 of this Official Journal . L 297/96 EN Official Journal of the European Communities 31 . 10 . 97 ANNEX (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter ('): I 0401 10  Of a fat content, by weight, not exceeding 1 % : ll 0401 10 10   In immediate packings of a net content not exceeding 2 litres 0401 10 10 9000 C ) 2,327 0401 10 90   Other 0401 10 90 9000 C ) 2,327 0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 % :   Not exceeding 3 % : 0401 20 11    In immediate packings of a net content not exceeding 2 litres : ll  Of a fat content, by weight, not exceeding 1,5 % 0401 20 11 9100 C ) 2,327  Of a fat content, by weight, exceeding 1,5 % 0401 20 11 9500 C ) 3,597 0401 20 19    Other: ll  Of a fat content, by weight, not exceeding 1,5 % 0401 20 19 9100 C ) 2,327  Of a fat content, by weight, exceeding 1,5 % 0401 20 19 9500 C ) 3,597   Exceeding 3 % : l 0401 20 91    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight, not exceeding 4 % 0401 20 91 9100 C ) 4,551  Of a fat content, by weight, exceeding 4 % 0401 20 91 9500 C ) 5,302 0401 20 99    Other:  Of a fat content, by weight, not exceeding 4 % 0401 20 99 9100 C ) 4,551  Of a fat content, by weight, exceeding 4 % 0401 20 99 9500 C ) 5,302 0401 30  Of a fat content, by weight, exceeding 6 % :   Not exceeding 21 % : 0401 30 11    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight:  Not exceeding 10 % 0401 30 11 9100 C ) 6,803  Exceeding 10 % but not exceeding 17 % 0401 30 11 9400 C ) 10,50  Exceeding 1 7 % 0401 30 11 9700 C ) 15,77 0401 30 19    Other:  Of a fat content, by weight:  Not exceeding 10 % 0401 30 19 9100 C ) 6,803  Exceeding 10 % but not exceeding 17 % 0401 30 19 9400 C ) 10,50  Exceeding 17 % 0401 30 19 9700 C ) 15,77   Exceeding 21 % but not exceeding 45 % : I 0401 30 31    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight: I  Not exceeding 35 % 0401 30 31 9100 C ) 38,32  Exceeding 35 % but not exceeding 39 % 0401 30 31 9400 C ) 59,85  Exceeding 39 % 0401 30 31 9700 C ) 66,00 31 . 10 . 97 HENI Official Journal of the European Communities L 297/97 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid 0401 30 39    Other:  Of a fat content, by weight:  Not exceeding 35 % 0401 30 39 9100 C ) 38,32  Exceeding 35 % but not exceeding 39 % 0401 30 39 9400 C ) 59,85  Exceeding 39 % 0401 30 39 9700 C ) 66,00   Exceeding 45 % : 0401 30 91    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight:  Not exceeding 68 % 0401 30 91 9100 C ) 75,22  Exceeding 68 % but not exceeding 80 % 0401 30 91 9400 C ) 110,55  Exceeding 80 % 0401 30 91 9700 C ) 129,01 0401 30 99    Other:  Of a fat content, by weight:  Not exceeding 68 % 0401 30 99 9100 C ) 75,22  Exceeding 68 % but not exceeding 80 % 0401 30 99 9400 C ) 110,55  Exceeding 80 % 0401 30 99 9700 C ) 129,01 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter: 0402 10  In powder, granules or other solid forms , of a fat content, by weight, not exceeding 1 ,5 % Ã ):   Not containing added sugar or other sweetening matter (2): 0402 10 11    In immediate packings of a net content not exceeding 2,5 kg 0402 10 11 9000 (2) 68,00 0402 10 19    Other Other (3): 0402 10 19 9000 (2) 68,00 0402 10 91    In immediate packings of a net content not exceeding 2,5 kg 0402 10 91 9000 C) 0,6800 0402 10 99    Other  In powder, granules or other solid forms, of a fat content, by weight, exceeding 1 ,5 % Ã ): 0402 10 99 9000 ( 3) 0,6800 0402 21   Not containing added sugar or other sweetening matter (2):    Of a fat content, by weight, not exceeding 27 % : 0402 21 1 1     In immediate packings of a net content not exceeding 2,5 kg:  Of a fat content, by weight:  Not exceeding 11 % 0402 21 11 9200 0 68,00  Exceeding 1 1 % but not exceeding 1 7 % 0402 21 11 9300 (2) 90,54  Exceeding 1 7 % but not exceeding 25 % 0402 21 11 9500 (2) 95,38  Exceeding 25 % 0402 21 11 9900 (2) 102,60     Other: 0402 21 17 _____ Of a fat content, by weight, not exceeding 1 1 % 0402 21 17 9000 (2) 68,00 0402 21 19      Of a fat content, by weight, exceeding 1 1 % but not exceeding 27 % :  Not exceeding 17 % 0402 21 19 9300 0 90,54  Exceeding 17% but not exceeding 25 % 0402 21 19 9500 (2) 95,38  Exceeding 25 % 0402 21 19 9900 (2) 102,60    Of a fat content, by weight, exceeding 27 % : L 297/98 HENI Official Journal of the European Communities 31 . 10 . 97 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid 0402 21 91 _ _ _ _ In immediate packings of a net content not exceeding 2,5 kg:  Of a fat content, by weight: - Not 28 % 0402 21 91 9100 (2) 103,34  Exceeding 28 % but not exceeding 29 % 0402 21 91 9200 0 104,05  Exceeding 29 % but not exceeding 41 % 0402 21 91 9300 0 105,34  Exceeding 41 % but not exceeding 45 % 0402 21 91 9400 0 112,58  Exceeding 45 % but not exceeding 59 % 0402 21 91 9500 (2) 115,09  Exceeding 59 % but not exceeding 69 % 0402 21 91 9600 (2) 124,73  Exceeding 69 % but not exceeding 79 % 0402 21 91 9700 (2) 130,38  Exceeding 7 % 0402 21 91 9900 (2) 136,76 0402 21 99     Other:  Of a fat content, by weight:  Not exceeding 28 % 0402 21 99 9100 (2) 103,34  Exceeding 28 % but not exceeding 29 % 0402 21 99 9200 (2) 104,05  Exceeding 29 % but not exceeding 41 % 0402 21 99 9300 (2) 105,34  Exceeding 41 % but not exceeding 45 % 0402 21 99 9400 (2) 112,58  Exceeding 45 % but not exceeding 59 % 0402 21 99 9500 0 115,09  Exceeding 59 % but not exceeding 69 % 0402 21 99 9600 (2) 124,73  Exceeding 69 % but not exceeding 79 % 0402 21 99 9700 (2) 130,38  Exceeding 79 % 0402 21 99 9900 (2) 136,76 ex 0402 29   Other (3):    Of a fat content, by weight, not exceeding 27 % :     Other: 0402 29 15      In immediate packings of a net content not exceeding 2,5 kg:  Of a fat content, by weight:  Not exceeding 11 % 0402 29 15 9200 0 0,6800  Exceeding 11 % but not exceeding 17 % 0402 29 15 9300 0 0,9054  Exceeding 1 7 % but not exceeding 25 % 0402 29 15 9500 (3) 0,9538  Exceeding 25 % 0402 29 15 9900 0 1,0262 0402 29 19 Other:  Of a fat content, by weight:  Not exceeding 11 % 0402 29 19 9200 (3) 0,6800  Exceeding 1 1 % but not exceeding 1 7 % 0402 29 19 9300 (3) 0,9054  Exceeding 17 % but not exceeding 25 % 0402 29 19 9500 ( 3) 0,9538  Exceeding 25 % 0402 29 19 9900 (3) 1,0262    Of a fat content, by weight, exceeding 27 % : 0402 29 91     In immediate packings of a net content not exceeding 2,5 kg:  Of a fat content, by weight:  Not exceeding 41 % 0402 29 91 9100 (3) 1,0334  Exceeding 41 % 0402 29 91 9500 ( 3) 1,1258 0402 29 99     Other:  Of a fat content, by weight:  Not exceeding 41 % 0402 29 99 9100 ( 3) 1,0334  Exceeding 41 % 0402 29 99 9500 (3) 1,1258 31 . 10 . 97 I EN [ Official Journal of the European Communities L 297/99 (in ECU/100 k % weight, if no other indication) CN code Description of goods Product code Notes Amount of aid  Other: I 0402 91   Not containing added sugar or other sweetening matter (2):    Of a fat content, by weight, not exceeding 8 % : 0402 91 11     In immediate packings of a net content not exceeding 2,5 kg:  Of a non-fat lactic dry matter content:  Of less than 15 % and of a fat content, by weight:  Not exceeding 3 % 0402 91 11 9110 (2) 2,327  Exceeding 3 % 0402 91 11 9120 (2) 4,551  Of 15 % or more and of a fat content, by weight: \ i  Not exceeding 3 % 0402 91 11 9310 0 13,30  Exceeding 3 % but not exceeding 7,4 % 0402 91 11 9350 (2) 16,29  Exceeding 7,4 % 0402 91 11 9370 (2) 19,81 0402 91 19     Other:  Of a non-fat lactic dry matter content:  Of less than 15 % and of a fat content, by weight:  Not exceeding 3 % 0402 91 19 9110 (2) 2,327  Exceeding 3 % 0402 91 19 9120 (2) 4,551  Of 15 % or more and of a fat content, by weight:  Not exceeding 3 % 0402 91 19 9310 (2) 13,30  Exceeding 3 % but not exceeding 7,4 % 0402 91 19 9350 (2) 16,29  Exceeding 7,4 % 0402 91 19 9370 0 19,81    Of a fat content, by weight, exceeding 8 % but not exceeding 10 % : 0402 91 31     In immediate packings of a net content not exceeding 2,5 kg:  Of a non-fat lactic dry matter content:  Of less than 15 % 0402 91 31 9100 (2) 8,991  Of 1 5 % or more 0402 91 31 9300 (2) 23,42 0402 91 39     Other:  Of a non-fat lactic dry matter content:  Of less than 15 % 0402 91 39 9100 (2) 8,991  Of 1 5 % or more 0402 91 39 9300 (2) 23,42    Of a fat content, by weight, exceeding 10 % but not exceeding 45 % : I 0402 91 51     In immediate packings of a net content not exceeding 2,5 kg 0402 91 51 9000 (2) 10,50 0402 91 59     Other    Of a fat content, by weight, exceeding 45 % : 0402 91 59 9000 (2) 10,50 0402 91 91     In immediate packings of a net content not exceeding 2,5 kg 0402 91 91 9000 (2) 75,22 0402 91 99     Other 0402 91 99 9000 (2) 75,22 L 297/ 100 f~EN I Official Journal of the European Communities 31 . 10 . 97 (in ECU/100 k j weight, if no other indication) CN code Description of goods Product code Notes Amount of aid 0402 99   Other : II 0402 99 1 1    Of a fat content, by weight, not exceeding 9,5 % :     In immediate packings of a net content not exceeding 2,5 kg:  Of a non-fat lactic dry matter content of less than 1 5 % and of a fat content, by weight (3):  Not exceeding 3 %  Exceeding 3 % but not exceeding 6,9 % 0402 99 11 9110 0402 99 11 9130 C) 0 0,0233 0,0456  Exceeding 6,9 % 0402 99 11 9150 0 0,1269  Of a non-fat lactic dry matter content of 1 5 % or more and ll of a fat content, by weight (4): \  Not exceeding 3 % 0402 99 1 1 9310 (Ã Ã Ã 'Ã  Ã Ã  1 1 (4) /4\ 1 5,33 " Exceeding 3 /o but not exceeding 6,9 /o  Exceeding 6 9 ^/o U4U.Z 77 1 1 7Ã Ã \J 040 ? 99 11 9^50 O (4\ 18,40 7A A6 0402 99 1 9     Other: \ ) ¿rt,*rO  Of a non-fat lactic dry matter content of less than 15 % and of a fat content, by weight (3):  Not exceeding 3 % 0402 99 19 9110 0 0,0233  Exceeding 3 % but not exceeding 6,9 % 0402 99 19 9130 0 0,0456  Exceeding 6,9 % 0402 99 19 9150 (3) 0,1269  Of a non-fat lactic dry matter content of 15 % or more and of a fat content, by weight (4): \  Not exceeding 3 % 0402 99 19 9310 0 15,33  Exceeding 3 % but not exceeding 6,9 % 0402 99 19 9330 (4) 18,40  Exceeding 6,9 % 0402 99 19 9350 0 24,46    Of a fat content, by weight, exceeding 9,5 % but not exceeding 45 % : 0402 99 31     In immediate packings not exceeding 2,5 kg:  Of a fat content, by weight, not exceeding 21 % :  Of a non-fat lactic dry matter content, by weight, of less than 1 5 % (3) 0402 99 31 9110 f3) 0,0975  Of a non-fat lactic dry matter content, by weight, of 1 5 % V / or more (4)  Of a fat content, by weight, exceeding 21 % but not exceeding 39 % (3) 0402 99 31 9150 0402 99 31 9300 (4) (3) 25,47 0,3832  Of a fat content, by weight, exceeding 39 % (3) 0402 99 31 9500 0 0,6600 0402 99 39     Other: \  Of a fat content, by weight, not exceeding 21 % :  Of a non-fat lactic dry matter content, by weight, of less than 1 5 % (3) 0402 99 39 9110 0 0,0975  Of a non-fat lactic dry matter content, by weight, of 1 5 % or more (4) 0402 99 39 9150 (4) 25,97  Of a fat content, by weight, exceeding 21 % but not exceeding 39 % (3) 0402 99 39 9300 (3) 0,3832  Of a fat content, by weight, exceeding 39 % (3) 0402 99 39 9500 (3) 0,6600 31 . 10 . 97 EN Official Journal of the European Communities L 297/ 101 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount of aid 0402 99 91 9000 0402 99 99 9000 (2) 0 0402 99 91 0402 99 99 ex 0405 0405 10 0405 10 11 0405 10 11 9500 0405 10 11 9700 0405 10 19 0405 10 19 9500 0405 10 19 9700 0405 10 30 0405 10 30 9100 0405 10 30 9300    Of a fat content, by weight, exceeding 45 % :     In immediate packings not exceeding 2,5 kg (3)     Other (3) Butter and other fats and oils derived from milk; dairy spreads :  Butter:   Of a fat content, by weight, not exceeding 85 % :    Natural butter:     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight:       Of 80 % or more but less than 82 %       Of 82 % or more Other:      Of a fat content by weight:       Of 80 % or more but less than 82 %       Of 82 % or more    Recombined butter:     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight:       Of 80 % or more but less than 82 %       Of 82 % or more     Other:      Of a fat content by weight:       Of 80 % or more but less than 82 %       Of 82 % or more    Whey butter:     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight:       Of 80 % or more but less than 82 %       Of 82 % or more     Other:      Of a fat content by weight:       Of 80 % or more but less than 82 %       Of 82 % or more   Other  Dairy spreads:   Of a fat content by weight of more than 75 % but less than 80 % :    Of a fat content by weight:     Of more than 75 % but less than 78 %     Of 78 % or more  Other:   Of a fat content by weight of 99,3 % or more and of a water content by weight not exceeding 0,5 % :   Other 0,7522 0,7522 176,10 180,50 176,10 180,50 176,10 180,50 176,10 180,50 176,10 180,50 176,10 180,50 187,10 165,09 171,69 228,00 180,50 0405 10 30 9500 0405 10 30 9700 0405 10 50 0405 10 50 91 0C 0405 10 50 930C 0405 10 50 9500 0405 10 50 9700 0405 10 90 90000405 10 90 ex 0405 20 0405 20 90 0405 20 90 9500 0405 20 90 9700 0405 90 0405 90 10 0405 90 90 0405 90 10 9000 0405 90 90 9000 L 297/ 102 | EN I Official Journal of the European Communities . 31 . 10 . 97 (in ECU/100 kg weight, if no other indication) Additional requirements for using the product code CN code Description of goods Maximum water content in product weight (% ) Minimum fat content in the dry matter (% ) Product code Notes Amount of aid ex 0406 Cheese and curd ( s): I ex 0406 30  Processed cheese, not grated or powdered (6):   Other:    Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter: ex 0406 30 31     Not exceeding 48 % : _____ Of a dry matter content, by weight:       Of 40 % or more but less than 43 % , and of a fat content, by weight, in the dry matter:        Of less than 20 % 60 0406 30 31 9710 0 17,88        Of 20 % or more 60 20 0406 30 31 9730 0 26,24       Of 43 % or more and with a fat content, by weight, in the dry matter: I _______ Of less than 20 % 57 0406 30 31 9910 0 17,88        Of 20 % or more but less than 40 % 57 20 0406 30 31 9930 0 26,24        Of 40 % or more 57 40 0406 30 31 9950 (s) 38,17 ex 0406 30 39     Exceeding 48 % :      Of a dry matter, content, by weight: ______ Of 40 % or more but less than 43 % 60 48 0406 30 39 9500 0 26,24       Of 43 % or more but less than 46 % 57 48 0406 30 39 9700 0 38,17       Of 46 % or more and with a fat content, by weight, in the dry matter:        Of less than 55 % 54 48 0406 30 39 9930 0 38,17        Of 55 % or more 54 55 0406 30 39 9950 (5) 43,16 ex 0406 30 90    Of a list content exceeding 36 % 54 79 0406 30 90 9000 i5) 45,28 ex 0406 90 23    Edam 47 40 0406 90 23 9900 0 75,31 ex 0406 90 25    Tilsit 47 45 040690 25 9900 0 76,25 ex 0406 90 27    ButterkÃ ¤se 52 45 0406 90 27 9900 0 69,06 ex 0406 90 76        Danbo, Fontal , Fontina, Fynbo, Havarti , Maribo, Samsoe:         Of a fat content, by weight, in the dry matter of 45 % or more but less than 55 % : 50 % or more but less than 56 % 50 45 0406 90 76 9300 0 71,94          Of a dry matter content, by weight, of 56 % or more 46 55 0406 90 76 9400 C) 82,65         Of a fat content, by weight, in the dry matter of 55 % or more 46 55 0406 90 76 9500 o 79,62 Of a dry matter content, by weight, of 31 . 10 . 97 Official Journal of the European Communities L 297/ 103EN (in ECU/100 kg weight, if no other indication) Additional requirements for using the product code Product codeCN code Description of goods Notes Amount of aid Maximum Minimum vater content fat content in product in the weight dry matter (%) (%) ex 0406 90 78 Gouda:         Of a fat content, by weight, in the dry matter of less than 48% 50 20 0406 90 78 9100 ( 5) 67,50         Of a fat content by weight, in the dry matter of 48 % or more but less 55 % 45 48 0406 90 78 9300 (5) 82,65 Other 45 55 0406 90 78 9500 (s) 82,65 ex 0406 90 79        Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin , Taleggio 56 40 0406 90 79 9900 (5) 62,51 ex 0406 90 81        Cantal , Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 44 45 0406 90 81 9900 (*) 88,63 sx 0406 90 86    Exceeding 47 % but not exceeding 52 % :          cheeses produced from whey 0406 90 86 9100           Other, of a fat content, by weight, in the dry matter: Of less than 5% 52 0406 90 86 9200 ( 5) 61,34           Of 5 % or more but less than 19% 51 5 0406 90 86 9300 0 63,48           Of 19% or more but less than 39% 47 19 0406 90 86 9400 (5) 71,32 Of 39 % or more 40 39 0406 90 86 9900 {*) 90,34 :x 0406 90 87   Exceeding 52 % but not exceeding 62 % :          cheeses produced from whey, except for Manouri 0406 90 87 9100           Other, of a fat content, by weight, in the dry matter: Of less than 5% 60 0406 90 87 9200 ( s) 51,11           Of 5 % or more but less than 19% 55 5 0406 90 87 9300 (5) 58,31           Of 19 % or more but less than 40% 53 19 0406 90 87 9400 ( 5) 63,25           Of 40 % or more:            Idiazabal , Manchego and Roncal manufactured exclusi ­ vely from sheep's milk 45 45 0406 90 87 9951 (s) 87,04 Maasdam 45 45 0406 90 87 9971 0 86,78 Manouri 43 53 0406 90 87 9972 (5) 33,07 Hushallsost 46 45 0406 90 87 9973 (5) 77,68            Murukoloinen 41 50 0406 90 87 9974 (s) 86,78 Other 47 40 0406 90 87 9979 ( s) 75,31 L 297/ 104 fENl 31 . 10 . 97Official Journal of the European Communities (in ECU/100 kg weight, if no other indication) Additional requirements for using the product code I CN code Description of goods Maximum water content in product weight (%) Minimum fat content in the dry matter (% ) Product code Notes Amount of aid ex 0406 90 88         Exceeding 62 % but not exceeding 72 % :          cheeses produced from whey          Other:           Other:            Of a fat content, by weight, in the dry matter:             Of 10% or more but less 0406 90 88 9100  than 19% 60 10 0406 90 88 9300 0 52,55 (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or caseinates, no aid shall be granted . When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates, the whey and/or added casein and/or caseinates shall not be taken into account in the added calculation of the amount of aid . When completing customs formalities, the applicant shall state , on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. (3) The weight of added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content, by weight. The aid per 100 kilograms of product falling within this subheading shall be equal to the sum of the following components: (a) the amount per kilogram shown, multiplied by the weight of the lactic part contained in 100 kilograms of product; however, where whey and/or lactose and/or casein and/or caseinates have been added to the product, the amount per kilogram shown shall be multiplied by the weight of lactic part excluding the weight of added whey and/or added lactose and/or added caseinates, contained in 100 kilograms of product; (b) a component calculated in accordance with the provisions of Article 12 (3 ) of amended Regulation (EC) No 1466/95 (OJ L 144, 28 . 6 . 1995, p. 22). When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished products, and in particular,  the lactose content of the added whey. (4) The aid on 100 kilograms of product falling within this subheading is equal to the sum of the following elements: (a) the amount per 100 kilograms shown; however, where whey and/or lactose and/or casein and/or caseinates have been added to the products, the amount per 100 kilo ­ grams shown shall be:  multiplied by the weight of the lactic part other than the added whey and/or added lactose and/or added casein and/or added caseinates contained in 100 kilograms of product, and then  divided by the weight of the lactic part contained in 100 kilograms of product; (b) a component calculated in accordance with the provisions of Article 12 (3) of Regulation (EC) No 1466/95 . When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and, in particular,  the lactose content of the added whey. (*) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the aid is granted on the net weight, the weight of the liquid being deducted . (s) Where the product contains non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products falling within CN code 3504, the part corresponding to the added non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products falling within CN code 3504 will not be taken into account for the purpose of calculating the aid . When completing customs formalities, the party concerned is to state, on the declaration provided for the purpose, whether or not non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products falling within CN code 3504 have been added and, if so, the actual content by weight of added non-lactic matter and/or casein and/or caseinates and/or whey and/or products derived from whey and/or lactose and/or permeate and/or products falling within CN code 3504 per 100 kilograms of finished product. f) The aid on frozen condensed milk is the same as that on products falling within CN codes 0402 91 or 0402 99.